Order entered January 21, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01223-CV

   MICHAEL MORFORD D/B/A NEMAHA WATER SERVICES, ET AL, Appellants

                                                V.

                         ESPOSITO SECURITIES, LLC, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-05795

                                           ORDER
       Before the Court is appellee’s January 16, 2015, unopposed second motion for extension

of time to file appellee’s brief on the merits. In its motion, appellee requests a three-day

extension for filing its brief. We GRANT appellee’s motion and consider its brief received on

January 20, 2015, properly before the Court.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE